

116 HRES 1234 IH: Supporting the goals and principles of Transgender Day of Remembrance of memorializing the lives lost this year to antitransgender violence.
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1234IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mr. Kennedy (for himself, Ms. Schakowsky, Ms. Johnson of Texas, Ms. Norton, Mr. Grijalva, Mr. Quigley, Mr. Gomez, Ms. Haaland, Ms. Bonamici, Ms. Wexton, Mr. Pappas, Mr. Soto, Ms. Davids of Kansas, Ms. Escobar, Mr. Khanna, Mr. Pallone, Ms. Scanlon, Ms. Velázquez, Ms. Titus, Mr. Moulton, Mr. Kildee, Mr. Cárdenas, Ms. Meng, Ms. Sánchez, Mr. Lynch, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals and principles of Transgender Day of Remembrance of memorializing the lives lost this year to antitransgender violence.Whereas Transgender Day of Remembrance 2020 honors the memory of the transgender lives tragically lost in acts of antitransgender violence between October 1, 2019, and September 30, 2020;Whereas the United States is currently experiencing an epidemic of violence against transgender people;Whereas Transgender Day of Remembrance was created following the 1998 murder of Rita Hester, a transgender woman of color, whose murder has yet to be solved;Whereas the following year on November 20, 1999, Gwendolyn Ann Smith created the first Transgender Day of Remembrance in honor of Rita Hester and other transgender people whose lives were lost due to violence;Whereas 2020 marks one of the deadliest years on record for hate violence against transgender Americans including undocumented transgender immigrants;Whereas at least 37 transgender or gender nonconforming people were violently killed in 2020;Whereas at least 350 transgender or gender nonconforming people have been murdered worldwide in 2020 according to the Trans Murder Monitoring Project;Whereas violence against transgender Americans disproportionately targets transgender women of color;Whereas many incidences of violence against transgender individuals are unreported or misreported;Whereas the COVID–19 health pandemic has had a disproportionate impact on transgender Americans;Whereas transgender Americans face barriers to health care, such as lack of health insurance, stigma and discrimination, and higher rates of unemployment;Whereas transgender people disproportionately suffer from higher rates of homelessness, with reports suggesting as many as one-third of transgender people and one-half of transgender people who are Black, Middle Eastern, multiracial, or undocumented have experienced homelessness;Whereas almost half of all transgender people in the United States will attempt suicide at one point in their lifetime, a rate that is eight times higher than the rest of the United States population;Whereas asylum seekers and refugees who are transgender experience disproportionate rates of violence, including sexual violence, as they seek safety;Whereas transgender people who are housed in institutional settings, including jails, prisons, and immigration detention centers, are subject to high levels of violence and discrimination;Whereas transgender students are significantly more likely to experience bullying or harassment at school due to their gender identity;Whereas understanding and addressing the challenges faced by transgender Americans is hampered by a severe lack of data;Whereas Congress and the executive branch must act to protect and preserve the lives of all Americans, including transgender Americans, through inclusive legislation and policies that treat everyone with respect;Whereas the transgender community has shown great resilience in the face of adversity in all aspects of their lives, including housing, education, employment, and health care;Whereas six transgender candidates were elected to State office in the 2020 general election, increasing the total number of transgender elected officials in State legislatures to seven;Whereas voters in the State of Delaware elected the Nation’s first openly transgender State senator; andWhereas the transgender community has demonstrated tremendous leadership since the courageous actions of many community members, including Marsha P. Johnson, at the Stonewall uprising of 1969: Now, therefore, be itThat the House of Representatives—(1)supports the goals and principles of Transgender Day of Remembrance of memorializing the lives lost this year to antitransgender violence;(2)recognizes that the alarming trends of increased violence against transgender Americans, particularly transgender women of color, are unacceptable, and that finding solutions to these issues must be a pressing priority for the United States Government;(3)supports efforts to study, respond to, and prevent violence against transgender people;(4)affirms the principle that every person is endowed with basic human rights and that our Nation’s commitment to this principle must encompass every single individual; and(5)recognizes the bravery and resilience of the transgender community as it fights for equal dignity and respect.